      Case Case
           2:20-mj-00233-BNW
                2:20-mj-00233-BNW
                              *SEALED*
                                   Document
                                       Document
                                            2 Filed
                                                 1 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   1 of 21 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF THE SEARCH                        Case No. 2:20-mj-00233-BNW
      OF A RED IPHONE 11
10    BEARING IMEI 353972105879426
      CURRENTLY SECURED IN THE FBI                       Government’s Motion to Unseal Case
11    LAS VEGAS DIVISION’S EVIDENCE
      CONTROL ROOM
12

13

14          The United States of America, by and through the undersigned, respectfully moves this

15   Court for an Order to UNSEAL the instant case. Specifically, the undersigned requests to unseal
16   the Search Warrant filed under the instant case and all related documents in anticipation of

17   producing the same as discovery in Case No. 2:20-mj-00321-DJA.

18   DATED this 17th day of December, 2020.

19                                                Respectfully,

20                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
21
                                                        /s/ Bianca R. Pucci
22                                                      BIANCA R. PUCCI
                                                        Assistant United States Attorney
23

24
      Case Case
           2:20-mj-00233-BNW
                2:20-mj-00233-BNW
                              *SEALED*
                                   Document
                                       Document
                                            2 Filed
                                                 1 12/22/20
                                                    Filed 12/17/20
                                                              Page Page
                                                                   2 of 22 of 2




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH                     Case No. 2:20-mj-00233-BNW
 3   OF A RED IPHONE 11
     BEARING IMEI 353972105879426
 4   CURRENTLY SECURED IN THE FBI                    Order to Unseal Case
     LAS VEGAS DIVISION’S EVIDENCE
 5   CONTROL ROOM

 6

 7         Based on the Motion of the Government, and good cause appearing therefore, IT IS

 8   HEREBY ORDERED that the instant case shall be unsealed.

 9         DATED this 22nd
                      ____ day of December, 2020.

10

11
                                                     _______________________________________
12                                                   UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

                                                 2
